Citation Nr: 1636368	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  08-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for duodenal ulcer prior to November 7, 2011. 

2.  Entitlement to a rating in excess of 20 percent for duodenal ulcer from November 7, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2008, the Veteran and his spouse testified during a hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In a July 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's disability rating for duodenal ulcer to 20 percent, effective November 7, 2011.  Inasmuch as higher ratings are available for both periods of the staged ratings for duodenal ulcer, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after November 7, 2011 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In September 2011, December 2012, and March 2016, the Board remanded the appeal for additional development.  

The Board observes that the Veteran has been adjudicated as incompetent in an August 2001 rating decision and, thereafter, his spouse has been appointed to manage his affairs.  However, the fiduciary has not prosecuted the Veteran's appeal. 38 C.F.R. § 20.301 (2015) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.   The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA file reveals an October 2014 response from the Social Security Administration (SSA) indicating that the requested medical records have been destroyed.  The remaining documents in the Virtual VA file are either duplicative of those contained in the VBMS file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 20 percent for duodenal ulcer from November 7, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT 

From February 24, 2005, the Veteran's duodenal ulcer has resulted in continuous moderate manifestations, to include gnawing or burning abdominal pain and constant constipation. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating for duodenal ulcer, beginning February 24, 2005, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7305 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Statutes and Regulations 

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's duodenal ulcer is currently evaluated as 10 percent disabling prior to November 7, 2011 under Diagnostic Code 7305.  38 C.F.R. § 4.114, Diagnostic Code 7305.   

Under Diagnostic Code 7305, a 10 percent rating is assigned for mild symptoms with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for moderate symptoms with recurring episodes of severe symptoms of two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is assigned for moderately severe symptoms with less than severe symptoms but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent is assigned for severe symptoms with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  Id. 

Descriptive words  "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

II.  Analysis 

The medical evidence relating to the Veteran's January 2006 claim for an increased rating consists of February 2006 and May 2009 VA examination reports and VA treatment records during the pertinent appeal period. 

A February 24, 2005 VA treatment note indicates that the Veteran complained of "stomach pain."  The VA treating physician noted that there had been no unintentional weight loss or gain of 5 pounds or more in the past month.  A subsequent February 2005 VA treatment note documents that while the Veteran denied stomach pain at the time of the treatment, the Veteran characterized his abdominal pain as pain that "comes and goes" and as "intermittent."  A physical examination at the time revealed "benign and active and obese" abdomen.  

A February 2006 VA examination report reflects the Veteran's report of "sour stomach and blood in his stool," although there was "no vomiting."  The Veteran stated that he took 20 milligrams of Prilosec 30 minutes before his first meal, but that he had not experienced weight loss.  No circulatory disturbance after meals or hypoglycemic reactions was reported at this time.  The examiner noted that the Veteran reported suffering from "constant constipation" and that the Veteran noticed "frequent bleeding in his stools."  Also noted was the Veteran's report of "occasional bloating and abdominal pain."  The Veteran further stated that he experienced some nausea.    The examiner found that the Veteran did not have hematemesis or melena.  Upon physical examination, the examiner observed that the Veteran was "well-nourished" and "well-developed" and again noted that the Veteran provided no history of any weight changes.  There were no outward signs of anemia and the Veteran's oral mucosa was pink and moist.  The examiner observed that the Veteran's abdomen was large and firm.  The abdomen was tender in the left and lower quadrants.  The bowel sounds were absent.  There were no findings of hepatosplenomegaly or hernias.   Diagnoses provided were chronic constipation, gastroesophageal reflux disease, and large duodenal diverticulum.  

An April 2006 VA treatment note documents the Veteran's complaint of abdominal pain on "daily" basis for the "past 2 months."  The Veteran reported that the duration of the pain varied from a few seconds to 15 minutes and that such pain occurred "several times a day."  The Veteran also reported that he had been taking Zantac for his stomach problems but that the medication was "not working."  

During the January 2008 DRO hearing, the Veteran testified that he experienced stomach problems about "once, maybe twice a week" and that eating spicy food made him "vomit a little bit of it back . . . ."  The Veteran also testified that he experienced "a burning sensation" in his stomach about "every three or four weeks," but that he had not been hospitalized due to his ulcer recently.  The Veteran's spouse stated that she made changes to the Veteran's diet to relieve his ulcer symptoms and that she witnessed the Veteran vomiting blood a "couple times." 

A May 2009 VA examination report reflects the Veteran's report of "burning, acid reflux, heart burns, bloating, and swelling."  The examiner indicated that the Veteran reported suffering from "excessive constipation" and that he was taking 150 milligrams of Zantac.  The Veteran denied blood in the stools or black stools.  Nausea and vomiting were denied at this time.  The examiner noted that the course of the disability since its onset was progressively worse and that current treatments included restricted diet and Zantac.  The examiner noted that the Veteran's response to treatment was "poor," yet there were no side effects of current treatment.   The examiner noted that there was no history of hospitalization or surgery, trauma, or neoplasm.  There were no periods of incapacitation due to stomach or duodenal disease or episodes of abdominal colic, nausea, vomiting, or abdominal detention.  The examiner indicated that the Veteran reported "gnawing or burning pain" in the epigastric area and that such pain occurred less often than monthly but one to several hours after eating for about 1 hour.  The examiner indicated that there was no history of nausea, vomiting, diarrhea, episodes of hematemesis or melena or post-prandial symptoms post gastric surgery.  Other symptoms included belching, constipation, early satiety, and weakness. 

The May 2009 examiner also noted findings from a January 2009 X-ray examination, which supported impressions of stool in the colon, nonspecific, nonobstructive bowel gas pattern, and nonspecific, calcification in the right lower quadrant, which may represent a food particle versus calcification.  A March 2009 CT scan of the abdomen showed an essentially normal exam with minor abnormality.  Also noted was a May 2009 X-ray examination providing an impression of a small hiatal hernia with reflux and diverticulum from the third portion of duodenum.  The examiner then provided diagnoses of small hiatal hernia with reflux and diverticulum from the third portion of duodenum and identified duodenal ulcer as the problem associated with the diagnosis.  The examiner further noted that the Veteran retired in 1989 due to age or duration of work.  The examiner noted that there were effects on usual daily activities, to include moderate effects on chores, shopping, exercise, and feeding, and preclusive effects on sports.  There were no effects on recreation, traveling, bathing, dressing, toileting, or grooming.  

VA treatment notes dated in June 2010 document the Veteran's complaints of "recurrent" abdominal pain and "severe lower abdominal pain."  An October 2010 VA X-ray examination reflects the Veteran's complaint of "severe abdominal pain" and an impression of mild perihilar interstitial opacity thought to represent interstitial edema.  

The Veteran contends that he is entitled to a rating in excess of 10 percent for his duodenal ulcer prior to November 7, 2011. 

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and concludes that a 20 percent rating, but no higher, is warranted for the Veteran's duodenal ulcer beginning February 24, 2005.   

As noted, a 10 percent rating is assigned for mild symptoms with recurring symptoms once or twice yearly under Diagnostic Code 7305.  A 20 percent rating is assigned for moderate symptoms with recurring episodes of severe symptoms of two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.   

While the February 2006 examiner noted that the Veteran experienced bloating and abdominal pain on "occasional" basis, the examiner indicated that the Veteran suffered from "constant" constipation and noted the Veteran's report of "frequent bleeding" in his stools.  Furthermore, the April 2006 VA treatment note indicates that the Veteran reported suffering from abdominal pain on "daily" basis for the past 2 months, which occurred "several times a day" at times.  The May 2009 examiner noted the Veteran's report of "gnawing or burning pain" relevant to his duodenal ulcer, which occurred after eating for about 1 hour, although the reported pain occurred less often than monthly.  Furthermore, VA treatment notes continuously document the Veteran's complaints of abdominal pain, to include "recurrent" abdominal pain and "severe lower abdominal pain."  See June 2010 VA treatment notes; October 2010 VA treatment note.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's overall disability picture warrants a 20 percent rating, but no higher, for his duodenal ulcer beginning February 24, 2005, the date of the earliest clinical evidence indicative of that rating during the one year period prior to the instant increased rating claim (i.e. January 2006).  Therefore, a 20 percent rating for duodenal ulcer as of February 24, 2005 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
   
III.  Other Considerations 

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected duodenal ulcer; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected duodenal ulcer with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his duodenal ulcer that are not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific rated disability.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected duodenal ulcer prior to November 7, 2011.  Indeed, higher evaluations are available under the current diagnostic code.  For instance, a 40 percent rating is assigned for moderately severe symptoms with less than severe symptoms but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  Anemia and weight loss or recurrent incapacitating episodes as described are not demonstrated by the record during the period for consideration.  Additionally, a 60 percent evaluation is assigned for severe symptoms with pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health; symptoms of this nature are not demonstrated in the record prior to November 7, 2011.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the record does not support a TDIU claim during the pertinent appeal period in connection with the Veteran's service-connected duodenal ulcer.  Significantly, the May 2009 examiner noted that the Veteran was retired due to age or duration of work, and there is no indication that such retirement was due to the service-connected disability.    Moreover, the Veteran has not asserted, and the record does not otherwise indicate, that the duodenal ulcer has actually or effectively rendered the Veteran unemployable.  As such, a TDIU claim is not raised in the instant case and as such, need not be further addressed. 


ORDER

A rating of 20 percent, but no higher, for duodenal ulcer, beginning February 24, 2005, is granted.   



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As for the remaining claim for a rating in excess of 20 percent for duodenal ulcer from November 7, 2011, the clinical evidence of record indicates that the Veteran's duodenal ulcer may have worsened since a March 2014 Disability Benefits Questionnaire (DBQ) examination.  In this regard, a February 13, 2016 VA emergency treatment note documents the Veteran's complaint of abdominal pain, nausea, and diarrhea, rated by the Veteran as "10/10."  As worsening symptomatology has been suggested since the last VA examination, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected duodenal ulcer.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining any outstanding records, schedule the Veteran to undergo a VA examination to determine the current nature and severity of his service-connected duodenal ulcer.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner should identify, and comment on the nature, frequency, and/or severity (as appropriate) of all current duodenal ulcer symptoms.  The examiner should discuss those findings in relation to the pertinent evidence of record, and any lay and/or clinical evidence suggesting that the Veteran's duodenal ulcer symptoms have worsened.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


